Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented.
IDS has been considered.
Drawing as filed is accepted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Specifically:
Claim 18 is directed to a storage medium storing a program.
Claim 18 however does not specifically narrow the medium to a non-transitory embodiment.
Furthermore, the Specification provides no guidance that is definitive on a necessary non-transitory nature of the medium.  While the Fig. 7 of the Specification refers to ROM as a storage medium, however it serves as an example rather than having a limiting effect.  Thus, a storage medium as claimed can encompass signals/carrier waves that can contain the program.  Such embodiment is not one of said. four categories.
It is recommended to amend the claim to recite, as an example but not limited to, “non-transitory computer readable storage medium”.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Extractor.
Determiner.
Reader.
Converter.
Clipper
Extractor.
Imager.
These terminologies are used throughout claims 1 through 16, as apparent per record.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 11, 13, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP2011175523) – Translated text provided herewith. The figures illustrations are located in original document – in view of Furuya (US 2017/0345200).

As to claim 1:
Sato discloses a reading system (See Figures 1s through 2 of original reference document, depicting various structures of the system), comprising:

an extractor extracting a candidate image from an input image, the candidate image being a candidate of a portion of the input image in which a segment display is imaged; (See page 2, Description of embodiment section.  An input image is captured by imaging unit 10 taking a picture of a digital meter, depicted in Fig. 3. At least a candidate image area is extracted from the input image by unit 20. The candidate area include a portion of the input image that contains the numerical values of the meter shown in a meter with segments illustrated in Fig. 3.  See Fig. 4 which shows the specific candidate area which is portion that contain the numerical values of the digital meter)

a determiner using the candidate image and a mask to calculate a match ratio indicating a certainty of a segment display being included in the candidate image, (See page 5, 3rd paragraph, at least a preset template (i.e. mask) is stored in a storage 330 of the system. The template is used for matching with the candidate area extracted above. See further last two paragraphs of page 5, the template and the candidate region/area are matched.  See page 7, and Fig. 8 which shows a more detailed version of the method.  Last 3 paragraphs, matching is performed and determining highest similarity degree (i.e. match ratio) with a template)

and determining that the candidate image is an image of a segment display based on the similarity degree, the mask being preset; (See page 5, 3rd paragraph, at least a preset template (i.e. mask) is stored in a storage 330 of the system. See Page 7 last 4 paragraphs, determining the candidate regions indeed contains numerical values indicated in the original input image by performing matching corresponding to a template) 

a reader reading a numerical value displayed in a segment display from the candidate image determined to be an image of a segment display. (See Abstract, Page 7, last two paragraph, reading/outputting the recognized numerical values of the meter obtained by the process).

As apparent in the citation above, Sato discloses the matching process for numerical characters using a template as above by comparing the candidate region with a template based on a similarity degree.  However, Sato does not explicitly disclose a preset threshold for comparison is used to make the judgement. 

However, using a preset threshold is a well-known practice in the field of image recognition analysis when comparing a template/reference image with a candidate image.


It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Sato to incorporate a threshold value as alternative or in addition to what presented, as a basis to determine the similarity of the candidate region and the template image.  Threshold values are well-known means in technical fields that serve as a reliable measurement standard.  By using Furuya’s threshold mechanism, Sato’s comparison would be guaranteed an expected level of confidence of the system’s operation. Further advantage can be, for example, increasing the threshold if higher confidence is demanded. Thus the implementation gives a high flexibility in operation. 


As to claim 15. 
Sato discloses a reading device (See Figures 1s through 2 of original reference document, depicting various structures of the system), comprising:

an imager acquiring an input image by imaging a segment display; an extractor extracting a candidate image from the input image, the candidate image being a candidate of a portion in which the segment display is imaged; (See page 2, Description of embodiment section.  An input image is captured by imaging unit 10 taking a picture of a digital meter, depicted in Fig. 3. At least a candidate image area is extracted from the input image by unit 20. The candidate area include a portion of the input image that contains the numerical values of the meter shown in Fig. 3.  See Fig. 4 which shows the specific candidate area which is portion that contain the numerical values of the digital meter)

a determiner using the candidate image and a mask to calculate a match ratio indicating a certainty of a segment display being included in the candidate image, (See page 5, 3rd paragraph, at least a preset template (i.e. mask) is stored in a storage 330 of the system. The template is used for matching with the candidate area extracted above. See further last two paragraphs of page 5, the template and the candidate region/area are matched.  See page 7, and Fig. 8 which shows a more detailed version of the method.  Last 3 paragraphs, matching is performed and determining highest similarity degree (i.e. match ratio) with a template)
 and determining that the candidate image is an image of a segment display based on the similarity degree, the mask being preset; (See page 5, 3rd paragraph, at least a preset template (i.e. mask) is stored in a storage 330 of the system. See Page 7 last 4 paragraphs, determining the candidate regions indeed contains numerical values indicated in the original input image by performing matching corresponding to a template) 

a reader reading a numerical value displayed in a segment display from the candidate image determined to be an image of a segment display. (See Abstract, Page 7, last two paragraph, reading/outputting the recognized numerical values of the meter obtained by the process).



However, using a preset threshold is a well-known practice in the field of image recognition analysis when comparing a template/reference image with a candidate image.
Indeed, Furuya, in a related field of endeavor, discloses determining similarity between an extraction image and an template image using a preset threshold as a standard for making judgement (See at least¶0118 through 0121, a threshold value for similarity is used, for example 0.85)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Sato to incorporate a threshold value as alternative or in addition to what presented, as a basis to determine the similarity of the candidate region and the template image.  Threshold values are well-known means in technical fields that serve as a reliable measurement standard.  By using Furuya’s threshold mechanism, Sato’s comparison would be guaranteed an expected level of confidence of the system’s operation. Further advantage can be, for example, increasing the threshold if higher confidence is demanded. Thus the implementation gives a high flexibility in operation. 




Sato discloses a reading method and a computer readable storage medium (page 1, readable medium) storing a program, when executed to perform the reading method, comprising:

extracting a candidate image from an input image, the candidate image being a candidate of a portion in which a segment display is imaged; (See page 2, Description of embodiment section.  An input image is captured by imaging unit 10 taking a picture of a digital meter, depicted in Fig. 3. At least a candidate image area is extracted from the input image by unit 20. The candidate area include a portion of the input image that contains the numerical values of the meter shown in Fig. 3.  See Fig. 4 which shows the specific candidate area which is portion that contain the numerical values of the digital meter)

using the candidate image and a mask to calculate a match ratio indicating a certainty of a segment display being included in the candidate image, (See page 5, 3rd paragraph, at least a preset template (i.e. mask) is stored in a storage 330 of the system. The template is used for matching with the candidate area extracted above. See further last two paragraphs of page 5, the template and the candidate region/area are matched.  See page 7, and Fig. 8 which shows a more detailed version of the method.  Last 3 paragraphs, matching is performed and determining highest similarity degree (i.e. match ratio) with a template)
 and determining that the candidate image is an image of a segment display based on the similarity degree, the mask being preset; (See page 5, 3rd paragraph, at least a preset template (i.e. mask) is stored in a storage 330 of the system. See Page 7 last 4 paragraphs, determining the candidate regions indeed contains numerical values indicated in the original input image by performing matching corresponding to a template) 

reading a numerical value displayed in a segment display from the candidate image determined to be an image of a segment display. (See Abstract, Page 7, last two paragraph, reading/outputting the recognized numerical values of the meter obtained by the process).

As apparent in the citation above, Sato discloses the matching process for numerical characters using a template as above by comparing the candidate region with a template based on a similarity degree.  However, Sato does not explicitly disclose a preset threshold for comparison is used to make the judgement. 

However, using a preset threshold is a well-known practice in the field of image recognition analysis when comparing a template/reference image with a candidate image.
Indeed, Furuya, in a related field of endeavor, discloses determining similarity between an extraction image and an template image using a preset threshold as a standard for making judgement (See at least¶0118 through 0121, a threshold value for similarity is used, for example 0.85)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Sato to incorporate a threshold value as alternative or in addition to what presented, as a basis to determine the similarity of the candidate region and the template image.  Threshold values are well-known means in technical fields that serve as a reliable 


As to claim 2:
Sato in view of Furuya discloses all limitations of claim 1, wherein the mask is an image of a segment display in which all segments are lit. (See Sato, page 5, sections under Template storage unit, the template image is generated by supposing all binary template images which in turn brightens up of the portion showing the feature of images)

As to claim 5. 
Sato in view of Furuya discloses all limitations of claim 1, further comprising:
the determiner calculating the match ratio by using the cut-out candidate image (see Sato, page 5, 3rd paragraph, at least a preset template (i.e. mask) is stored in a storage 330 of the system. The template is used for matching with the candidate area extracted above. See further last two paragraphs of page 5, the template and the candidate region/area are matched.  See page 7, and Fig. 8 which shows a more detailed version of the method.  Last 3 paragraphs, matching is performed and determining highest similarity degree (i.e. match ratio) with a template

Sato discloses the cutout image (Fig. 4) based on shape of the mask (i.e. they are of square/rectangular shapes)  and a clipper cutting out a portion of the candidate image based on a  (See Seto, , page 3, Numerical candidate area selection unit 240’s operation, Diameter and/or length/width of the target region are set in such a way that the number of the pixels are compliant with further processing, i.e. for matching with a template. )

As to claim 7:
 Sato in view of Furuya discloses all limitations of claim 1, further comprising:
the extractor searches for a portion of the input image matching a template image of a segment display to be read, and extracts the matching portion as the candidate image, the template image being prepared beforehand.
(See Seto, page 2, text pertaining numerical area determination unit 20, and page 3, see the  Numerical candidate area selection unit 240’s operation, the system searches Diameter and/or length/width of the target region are set in such a way that the number of the pixels are compliant with further processing, i.e. for matching with a template. See Sato, page 5, 3rd paragraph, at least a preset template (i.e. mask) is stored in a storage 330 of the system. The template is used for matching with the candidate area extracted above. See further last two paragraphs of page 5, the template and the candidate region/area are matched)


As to claim 11:
 Sato in view of Furuya discloses all limitations of claim 1, wherein
the determiner binarizes the candidate image, (Sato, page 2, last paragraph, binarization of the receive image data) the determiner calculates an AND operation by overlaying the mask and the binarized candidate image, and the determiner calculates, as the match ratio, an agreement ratio As discusses above regarding Furuya, ¶0121, the matching ratio is determined from overlaying the input region with the template image)

As to claim 13:
Sato in view of Furuya discloses all limitations of claim 1, further comprising:
an imager acquiring the input image by imaging a segment display (Fig. 2 and 3 of Sato, display with separate segments for each number)


Claim(s) 3, 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP2011175523) – Translated text provided herewith. The figures illustrations are located in original document – in view of Furuya (US 2017/0345200) in view of Horiguchi (JP 2006285303).

As to claim 3:
Sato in view of Furuya discloses all limitations of claim 1, further comprising: a converter performing at least first processing of converting, when the candidate image is distorted, the candidate image to approach an image that is imaged from a front, the determiner calculating the match ratio by using the mask and the converted candidate image.
 (See Sato, page 7, texts pertaining steps S4010 through stepS4050, performing correction of angle of the image of the matching target region, specifically rotating by same amount in direction opposite to the arrangement angle prior to perform the matching process)

Neither however does not disclose: 
second processing of correcting a size of the candidate image to approach a specified size when the size of the candidate image is different from the specified size, the specified size being preset,
Horiguchi, in a related field of endeavor, discloses a method/system for processing image of a meter screen, and further correcting a size of the candidate image to approach a specified size when the size of the candidate image is different from the specified size, the specified size being preset (See Page 5, all text, correcting position, size of the candidate image to be processing to a standardized (i.e. preset) format/dimension prior to main processing of the content of the image)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Sato/Furuya to incorporate the feature of correcting a size of the candidate image to approach a specified size when the size of the candidate image is different from the specified size, the specified size being preset.  The implementation would encourage accurate reading and simplifying configuration (See Advantageous Effects section in page 3 of Horiguchi)

As to claim 4:
Sato in view of Furuya discloses all limitations of claim 1, further comprising: a converter performing at least first processing of distorting the mask to match a distortion of the candidate image when the candidate image is distorted, the determiner calculating the match ratio by using the converted candidate image and the distorted mask.(See Sato, Page 7, 4th paragraph, when there is an angle deviation for the target region, the template image can be tilted to match the target region prior to the matching processing to identify the digits)

Neither however does not disclose: 
second processing of correcting a size of the candidate image to approach a specified size when the size of the candidate image is different from the specified size, the specified size being preset,
Horiguchi, in a related field of endeavor, discloses a method/system for processing image of a meter screen, and further correcting a size of the candidate image to approach a specified size when the size of the candidate image is different from the specified size, the specified size being preset (See Page 5, all text, correcting position, size of the candidate image to be processing to a standardized (i.e. preset) format/dimension prior to main processing of the content of the image)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Sato/Furuya to incorporate the feature of correcting a size of the candidate image to approach a specified size when the size of the candidate image is different from the specified size, the specified size being preset.  The implementation would encourage accurate reading and simplifying configuration (See Advantageous Effects section in page 3 of Horiguchi)

As to claim 8:
Sato in view of Furuya discloses all limitations of claim 7, wherein
See Seto, page 2, text pertaining numerical area determination unit 20, and page 3, see the  Numerical candidate area selection unit 240’s operation, the system searches Diameter and/or length/width of the target region are set in such a way that the number of the pixels are compliant with further processing, i.e. for matching with a template)
Neither of Sato and Furuya disclose:
the extractor corrects the input image to cause the extracted feature to match a feature of the template image
Horiguchi, in a related field of endeavor, discloses a method/system for processing image of a meter screen, and further correcting the input image to cause the extracted feature to match a feature of the template image
 (See Page 5, all text, correcting position, size of the candidate image to be processing to a standardized (i.e. preset) format/dimension prior to main processing of the content of the image)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Sato/Furuya to incorporate the feature of correcting a size of the candidate image to approach a specified size when the size of the candidate image is different from the specified size, the specified size being preset.  The implementation would encourage accurate reading and simplifying configuration (See Advantageous Effects section in page 3 of Horiguchi)


Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP2011175523) – Translated text provided herewith. The figures illustrations are located in original document – in view of Furuya (US 2017/0345200) in view of Yang et al. (US 10,198,671)

As to claim 9:
 Sato in view of Furuya discloses all limitations of claim 1, wherein
the extractor inputs data of the input image to an extraction model, the exaction model being pretrained, and the extractor detects, based on an output result of the model, the portion of the input image in which the segment display is imaged, and extracts the portion as the candidate image. (See Seto, page 2, text pertaining numerical area determination unit 20, the image is inputted to the determination unit 20 for analysis to extract a candidate image.  The system is configured to perform the tasks as detailed (i.e. trained)

Neither of Sato and Furuya specifically indicate the artificial intelligent model used in the system being a neural network.

However, neural networks are known means to implement image analysis models to perform complex tasks disclosed in Sato/Furuya.  Yang for example discloses an image analysis model in which a bounding box for a region of interest is determined and determining a confidence score for the region (Abstract) and the operation is performed by trained neural networks (See Col. 4, lines 1 through 37, using neural nets to generate region of interest and perform detection)



As to claim 10:
Sato in view of Furuya and Yang discloses all limitations of claim 9, wherein
the extractor also corrects a distortion of the candidate image based on the output result of the neural network. (See Sato in context of using the neural network structures of Yang, page 7, texts pertaining steps S4010 through stepS4050, performing correction of angle of the image of the matching target region, specifically rotating by same amount in direction opposite to the arrangement angle prior to perform the matching process.)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP2011175523) – Translated text provided herewith. The figures illustrations are located in original document – in view of Furuya (US 2017/0345200) in view of Shigeno (WO 20140203403)
As to claim 12:
Sato in view of Furuya discloses all limitations of claim 1, wherein and the threshold is set to 0.6 or more. (See Furuya, ¶0118, threshold 0.85)
Both are silent on -the mask is a binary image of a seven-segment display.

It would have been obvious to one having ordinary skill in the art at the time the invention was made that a design choice of a specific 7-segment configuration can be incorporated , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and in further view of Shigeno’s example of seven segments.

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP2011175523) – Translated text provided herewith. The figures illustrations are located in original document – in view of Furuya (US 2017/0345200) in view of Mackie  (US 2017/0234709).
As to claim 14 and claim 16:
Sato in view of Furuya discloses all limitations of claims 13/15, wherein

the imager images an image and cuts out, from the image, the input image in which the segment display is imaged. (See page 2, Description of embodiment section.  An input image is captured by imaging unit 10 taking a picture of a digital meter, depicted in Fig. 3. At least a candidate image area is extracted from the input image by unit 20. The candidate area include a portion of the input image that contains the numerical values of the meter shown in Fig. 3).

Neither however mention the image being a video image.

Mackie in a related field of endeavor discloses in ¶0071 in which video of a meter display is produced and numbers in the meter are extracted from an image from the video.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that images for Sato’s system can be taken via video, as it is merely another way to use the camera to obtain image.  So long at least an image is taken, taking a video achieves the intended result, and with an added benefit that a better frame can be selected among video for better accuracy in reading. 


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references of record generally disclose matching of template with a region of interest however do not disclose “the extractor extracts a contour from the input image, the extractor calculates a surface area of a region surrounded with the contour, the extractor extracts, based on the contour, an image having a prescribed shape from the input image when the surface area is not less than a threshold, the threshold being preset, and the extractor outputs, as the candidate image, the extracted image satisfying a condition, the condition being preset.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 10,169,679) - A learning method for adjusting parameters of a CNN using loss augmentation is provided. The method includes steps of: a learning device acquiring (a) a feature map from a training image; (b) (i) proposal ROIs corresponding to an object using an RPN, and a first pooled feature map by pooling areas, on the feature map, corresponding to the proposal ROIs, and (ii) a GT ROI, on the training image, corresponding to the object, and a second pooled feature map by pooling an area, on the feature map, corresponding to the GT ROI; and (c) (i) information on pixel data of a first bounding box when the first and second pooled feature maps are inputted into an FC layer, (ii) comparative data between the information on the pixel data of the first bounding box and a GT bounding box, and backpropagating information on the comparative data to adjust the parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/QUAN M HUA/Primary Examiner, Art Unit 2645